Title: John Quincy Adams to Thomas Boylston Adams, 12 October 1798
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My dear Brother.
            12. October 1798.
          
          We have received and been entertained with your letters from Dessau, Magdeburg and Brunswic.— We hope to hear from you, to day or to-morrow, at Hamburg, where upon your arrival, you must have found abundance of letters, either to, or for you.
          You ask for news; but you are now so much nearer the sources of all the important news, that it must rather come from you to us, than go from us to you.
          Buonaparte, is neither dead, nor like to die— The newspapers may say about him what they will. That there has been great sickness in his army might be presumed, without positive intelligence— But as it is unquestionable that he is in possession of Alexandria, and of Cairo, there can be no danger of his starving, and as little of his being overcome by Turks or Egyptians, Arabs or Mammalukes.
          Here, all goes on with us according to the old routine— We have been out since you went away, only to the Princess Henry’s, and to Bellevue— The Princess Ferdinand desired me to request you upon your return home, to present her compliments to General Washington; for whose character she has a great esteem.
          We have not been to Charlottenburg since you left us; but Mrs: A. is gone there this morning. And we have scarcely once seen any of Dr: Brown’s family; who when they come to town, have not time to call.— They miss you very much.— I have heard, but not directly from them, that William has obtained a Lieutenant’s Commission.
          We have had no letters from America since your departure— The public accounts announce the yellow fever again at Philadelphia.— I hope you will conclude on your return to settle somewhere else, and should wish it might be at Boston.
          
          I find by letters from Mr: Murray, that Dandridge has left him, and that for the present Mr: Mountflorence serves him, as Secretary.
          God bless you! and give you a prosperous voyage!
        